Title: From Thomas Jefferson to Craven Peyton, 14 June 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
                     
            Washington June 14. 1803
          
          Your favor of the 10th. is at hand particular circumstances relative to mr Randolph’s mill seat had obliged me to communicate to him confidentially the interest I had acquired in the opposite one. I have therefore referred to him to consider with respect to his own as well as my interests whether it will be necessary to take down Henderson’s dam before I come home, and if he thinks proper to have it done. I have also desired him to advise with you if necessary as to the ings preventing mr Henderson from annexing to his  a right to a mill which belongs so much more justly to the whole tract. I shall be at home myself the last week of July, before which it seems probable the court will not have decided on the right. accept my best wishes & friendly salutations
          
            Th: Jefferson
          
        